Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 4-6, 11-12, 21-22 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (PG Pub 20050253677), and further in view of Yamaguchi (PG Pub 20080218301) and Ohkubo et al (PG pub 2014009254) and Muraki (JPS5524490, English translation is provided) and Nishikawa et al (PG Pub 20120112869).

Regarding claim 1, Ito et al teaches a coil component comprising:
a coil substrate 7c having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-3]; and

a first magnetic sheet  5 laminated on the upper surface of the coil substrate and a second magnetic sheet 3 laminated on the lower surface of the coil substrate [fig 1-3]

a first outer electrode (13, 21) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (17,25) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate [fig 1-3].

Ito et al teaches the claimed limitation, but Ito et al does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would be lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).


Modified Ito et al teaches the fourth electrode as set forth above, but modified Ito et al does not each the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode.
Ohkubo et al teaches coil component comprising a substrate37 being formed on a portions other than portions corresponding to the electrode (46, 47) [fig 13, 14].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the second magnetic of modified Ito et al such that the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, as taught by Ohkubo et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Modified Ito teaches the claimed limitation, but modified Ito does not teach in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity via at least one adhesive sheet.
 Muraki teaches a coil substrate where the magnetic layer 6 and 9 being bonded to each other through hole 7 by an adhesive [para 2 fig 4].
It would have beenobvious to one of ordinary skill in the art at the time the invention was field to modify the substrate of modified Ito such that a center portion of the flexible board is 
Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the first and second outer electrode to be in plurality of conductors since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8



Regarding claim 4, modified Ito et al. discloses cutout portions (see figure 3) formed to penetrate through the coil substrate (7c)  in the vicinity of at least one of first outer electrode and second outer electrode.
Regarding claim 5, 11, modified Ito et al teaches the coil substrate has a square lower surface, the first outer electrode, the second outer electrode, a third outer electrode that makes direct contact with the lower surface of the coil substrate and is not connected to the spiral conductor, and a fourth outer electrode that makes direct contact with the lower surface of the coil substrate and is not connected to the spiral conductor are provided at the lower surface of the coil substrate and the first, second, third, fourth outer electrode ((13,21a-b),(15, 27a-b), (19, 27a-b), (17, 25a-b)) being at the four corners of the coil substrate [fig 1-4].
Modified Ito et al teaches the fourth electrode as set forth above, but modified Ito et al does not teach the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, the third outer electrode, and the fourth outer electrode.
Ohkubo et al teaches coil component comprising a substrate 37 being formed on a portions other than portions corresponding to the electrode (46, 47) [fig 13, 14].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the second magnetic of modified Ito et al such that the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, third and fourth electrode as taught by Ohkubo et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 6, modified Ito et al. discloses cutout portions (see figure 3) formed to penetrate through the coil substrate in the vicinity of at least one of fthird outer electrode and fourth outer electrode.

Regarding claim 12, Ito et al teaches a method of manufacturing a coil component comprising:
forming a coil substrate 7c having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-3]; and

forming a first magnetic sheet  5 laminated on the upper surface of the coil substrate and a second magnetic sheet 3 laminated on the lower surface of the coil substrate [fig 1-3]

forming a first outer electrode (13,21a-b) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (17,25a-b) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate [fig 1-3].

Ito et al teaches the claimed limitation, but Ito et al does not teach the thickness of the second magnetic sheet as claimed.

The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range for desirable strength and cost.
Modified Ito et al teaches the fourth electrode as set forth above, but modified Ito et al does not each the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, the third outer electrode, and the fourth outer electrode.
Ohkubo et al teaches coil component comprising a substrate37 being formed on a portions other than portions corresponding to the electrode (46, 47) [fig 13, 14].

Modified Ito teaches the claimed limitation, but modified Ito does not teach in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity via at least one adhesive sheet.
 Muraki teaches a coil substrate where the magnetic layer 6 and 9 being bonded to each other through hole 7 by an adhesive [para 2 fig 4].
It would have beenobvious to one of ordinary skill in the art at the time the invention was field to modify the substrate of modified Ito such that a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity via one adhesive sheet as taught by Muraki for preventing the magnetic leakage [para 2].
Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the first and second outer electrode to be in plurality of conductors since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8


Alternatively rejection:
Claims 1, 4-6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (PG Pub 20050253677), and further in view of Yamaguchi (PG Pub 20080218301) and Kawarai (PG pub 20100001823) and Muraki (JPS5524490, English translation is provided) and Nishikawa et al (PG Pub 2012011869)



Regarding claim 1, 
a coil substrate 7c having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-3]; and

a first magnetic sheet  5 laminated on the upper surface of the coil substrate and a second magnetic sheet 3 laminated on the lower surface of the coil substrate [fig 1-3]

a first outer electrode (13,21) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (17,25) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate [fig 1-3].

Ito et al teaches the claimed limitation, but Ito et al does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range for desirable strength and cost.
Modified Ito et al teaches the fourth electrode as set forth above, but modified Ito et al does not each the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode.
Kawarai teaches coil component comprising a substrate 80 being formed on a portions other than portions corresponding to the electrodes (53A-D) [fig 1-2]. It is noted that the cover 60 is the same size of substrate 80.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the second magnetic of modified Ito et al such that the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, as taught by Kawarai since such a shape for the structure is a matter of choice which a person of ordinary skill in 
Modified Ito teaches the claimed limitation, but modified Ito does not teach in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity via at least one adhesive sheet.
 Muraki teaches a coil substrate where the magnetic layer 6 and 9 being bonded to each other through hole 7 by an adhesive [para 2 fig 4].
It would have beenobvious to one of ordinary skill in the art at the time the invention was field to modify the substrate of modified Ito such that a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity via one adhesive sheet as taught by Muraki for preventing the magnetic leakage [para 2].
Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). 


Regarding claim 4, modified Ito et al. discloses cutout portions (see figure 3) formed to penetrate through the coil substrate (7c)  in the vicinity of at least one of first outer electrode and second outer electrode.
Regarding claim 5, 11,  modified Ito et al teaches the coil substrate has a square lower surface, the first outer electrode, the second outer electrode, a third outer electrode that makes direct contact with the lower surface of the coil substrate and is not connected to the spiral conductor, and a fourth outer electrode that makes direct contact with the lower surface of the coil substrate and is not connected to the spiral conductor are provided at the lower surface of the coil substrate and the first, second, third, fourth outer electrode ((13,21a-b),(15, 27a-b), (19, 27a-b), (17, 25a-b)) being at the four corners of the coil substrate [fig 1-4].
Modified Ito et al teaches the fourth electrode as set forth above, but modified Ito et al does not teach the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, the third outer electrode, and the fourth outer electrode.
Kawarai teaches coil component comprising a substrate 80 being formed on a portions other than portions corresponding to the electrodes (53A-D) [fig 1-2].

Regarding claim 6, modified Ito et al. discloses cutout portions (see figure 3) formed to penetrate through the coil substrate in the vicinity of at least one of fthird outer electrode and fourth outer electrode.


Regarding claim 12, Ito et al teaches a method of manufacturing a coil component comprising:
forming a coil substrate 7c having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-3]; and

forming a first magnetic sheet  5 laminated on the upper surface of the coil substrate and a second magnetic sheet 3 laminated on the lower surface of the coil substrate [fig 1-3]

forming a first outer electrode (13,21a-b) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (17,25a-b) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate [fig 1-3].

Ito et al teaches the claimed limitation, but Ito et al does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).


Modified Ito et al teaches the third and fourth electrode as set forth above, but modified Ito et al does not teach the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode.
Kawarai teaches coil component comprising a substrate 80 being formed on a portions other than portions corresponding to the electrodes (53A-D) [fig 1-2]. It is noted that the cover 60 is the same size of substrate 80.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the second magnetic of modified Ito et al such that the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, third and fourth electrode as taught by Kawarai et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Modified Ito teaches the claimed limitation, but modified Ito does not teach in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity via at least one adhesive sheet.

It would have beenobvious to one of ordinary skill in the art at the time the invention was field to modify the substrate of modified Ito such that a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity via one adhesive sheet as taught by Muraki for preventing the magnetic leakage [para 2].
Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the first and second outer electrode to be in plurality of conductors since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Alternatively rejection:
Claims 1, 4-6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawarai (PG pub 20100001823), and further in view of Yamaguchi (PG Pub 20080218301) and Muraki (JPS5524490, English translation is provided) and Nishikawa et al (PG Pub 2012011869).

Regarding claim 1, Kawarai teaches a flexible coil comprising:
a coil substrate (20-50) having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-4]; and

a first magnetic sheet  81 laminated on the upper surface of the coil substrate and a second magnetic sheet 80 laminated on the lower surface of the coil substrate [fig 1-3 para 107]

a first outer electrode (53A) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (53B) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate and the second magnetic sheet is laminated on the lower surface of the coil substrate other than portions corresponding to the first outer electrode and the second outer electrode [fig 1-4].



Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would be lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range for desirable strength and cost.
Modified Kawarai teaches in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity, but modified Ito does not teach the first magnetic sheet 
 Muraki teaches a coil substrate where the magnetic layer 6 and 9 being bonded to each other through hole 7 by an adhesive [para 2 fig 4].
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify first magnetic and second magnetic layer of modified Kawarai to be bonded to each other in the cavity via one adhesive sheet as taught by Muraki for preventing the magnetic leakage [para 2] and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Modified Kawarai teaches the first and second outer electrode as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode of Kawarai being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the first and second outer electrode to be in plurality of conductors since it has been held that mere duplication of the essential working 

Regarding claim 4,, modified Kawarai discloses cutout portion70A (see figure 1-4) in the vicinity of at least one of first outer electrode and second outer electrode.

Regarding claim 5, 11,  modified Kawarai et al teaches the coil substrate has a square lower surface, the first outer electrode 53A, the second outer electrode 53B, a third outer electrode 53C that makes direct contact with the lower surface of the coil substrate and is not connected to the spiral conductor, and a fourth outer electrode 53D that makes direct contact with the lower surface of the coil substrate and is not connected to the spiral conductor are provided at four corners of the lower surface of the coil substrate; the second magnetic sheet is laminated on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, the third outer electrode, and the fourth outer electrode [fig 1-4]
Kawarai teaches the claimed limitation, but Kawarai does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.


Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range such that hicknesses of the first outer electrode, the second outer electrode, the third outer electrode, and the fourth outer electrode are equal to the thickness of the second magnetic sheet or are larger than the thickness of the second magnetic sheet for desirable strength and cost.
Regarding claim 6, modified Kawarai discloses cutout portion (see figure 1-4) in the vicinity of at least one of first outer electrode and second outer electrode.


Regarding claim 12, Kawarai teaches a method of manufacturing a coil component comprising:
forming a coil substrate (20-50) having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-4]; and

forming a first magnetic sheet  80 laminated on the upper surface of the coil substrate and a second magnetic sheet 81 laminated on the lower surface of the coil substrate [fig 1-4]

forming a first outer electrode (53A) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (53B) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate and the second magnetic sheet is laminated on the lower surface of the coil substrate other than portions corresponding to the first outer electrode and the second outer electrode [fig 1-4].

Kawarai teaches the claimed limitation, but Kawarai does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would be lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.


Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range for desirable strength and cost.
Modified Kawarai teaches in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity, but modified Ito does not teach the first magnetic sheet and the second magnetic sheet are bonded to each other in the cavity via at least one adhesive sheet.
 Muraki teaches a coil substrate where the magnetic layer 6 and 9 being bonded to each other through hole 7 by an adhesive [para 2 fig 4].
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify first magnetic and second magnetic layer of modified Kawarai to be bonded to each other in the cavity via one adhesive sheet as taught by Muraki for preventing the magnetic leakage [para 2] and the claimed subject matter merely combines familiar 
Modified Kawarai teaches the first and second outer electrode as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode of Kawarai being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the first and second outer electrode to be in plurality of conductors since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8


Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Kawarai (PG pub 20100001823), and Yamaguchi (PG Pub 20080218301) and Nishikawa et al (PG Pub 2012011869).
Regarding claim 21
a coil substrate (20-50) having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-4]; and

a first magnetic sheet  81 laminated on the upper surface of the coil substrate and a second magnetic sheet 80 laminated on the lower surface of the coil substrate [fig 1-3 para 107]

a first outer electrode (53A) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (53B) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate and the second magnetic sheet is laminated on the lower surface of the coil substrate other than portions corresponding to the first outer electrode and the second outer electrode [fig 1-4].


Kawarai teaches the claimed limitation, but Kawarai does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would lack of strength. The thicker of the magnetic sheet would 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range for desirable strength and cost.
Modified Kawarai teaches in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity [fig 5 para 110 111]
Modified Kawarai teaches the first and second outer electrode as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].

Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the first and second outer electrode to be in plurality of conductors 



Regarding claim 22, Kawarai teaches a method of manufacturing a coil component comprising:
forming a coil substrate (20-50) having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-4]; and

forming a first magnetic sheet  80 laminated on the upper surface of the coil substrate and a second magnetic sheet 81 laminated on the lower surface of the coil substrate [fig 1-4]

forming a first outer electrode (53A) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (53B) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate and the second magnetic sheet is laminated on the lower surface of the coil substrate other than portions corresponding to the first outer electrode and the second outer electrode [fig 1-4].

Kawarai teaches the claimed limitation, but Kawarai does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range for desirable strength and cost.
Modified Kawarai teaches in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity [fig 5 para 110 111]

Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode of Kawarai being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the first and second outer electrode to be in plurality of conductors since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode being columnar shape 


Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (PG Pub 20050253677), and further in view of Yamaguchi (PG Pub 20080218301) and Ohkubo et al (PG pub 2014009254) and Kawarai (PG pub 20100001823) and Nishikawa et al (PG Pub 2012011869).
Regarding claim 21, Ito et al teaches a coil component comprising:
a coil substrate 7c having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-3]; and

a first magnetic sheet  5 laminated on the upper surface of the coil substrate and a second magnetic sheet 3 laminated on the lower surface of the coil substrate [fig 1-3]

a first outer electrode (13, 21) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the 

Ito et al teaches the claimed limitation, but Ito et al does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).


Modified Ito et al teaches the fourth electrode as set forth above, but modified Ito et al does not each the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode.
Ohkubo et al teaches coil component comprising a substrate37 being formed on a portions other than portions corresponding to the electrode (46, 47) [fig 13, 14].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the second magnetic of modified Ito et al such that the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, as taught by Ohkubo et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Modified Ito teaches the claimed limitation, but modified Ito does not teach in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity. 
 Kawarai teaches in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity [fig 5 para 110 111]
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the substrate of modified Ito such that a center portion of the flexible 
Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the first and second outer electrode to be in plurality of conductors since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8


Regarding claim 22, 
forming a coil substrate 7c having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-3]; and

forming a first magnetic sheet  5 laminated on the upper surface of the coil substrate and a second magnetic sheet 3 laminated on the lower surface of the coil substrate [fig 1-3]

forming a first outer electrode (13,21a-b) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (17,25a-b) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate [fig 1-3].

Ito et al teaches the claimed limitation, but Ito et al does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range for desirable strength and cost.
Modified Ito et al teaches the fourth electrode as set forth above, but modified Ito et al does not each the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, the third outer electrode, and the fourth outer electrode.
Ohkubo et al teaches coil component comprising a substrate37 being formed on a portions other than portions corresponding to the electrode (46, 47) [fig 13, 14].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the second magnetic of modified Ito et al such that the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, third and fourth electrode as taught by Ohkubo et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive 
Modified Ito teaches the claimed limitation, but modified Ito does not teach in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity. 
 Kawarai teaches in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity [fig 5 para 110 111]
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the substrate of modified Ito such that a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity for improving bonding and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in 


Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (PG Pub 20050253677), and further in view of Yamaguchi (PG Pub 20080218301) and Kawarai (PG pub 20100001823) Nishikawa et al (PG Pub 20120112869).
Regarding claim 21, Ito et al teaches a coil component comprising:
a coil substrate 7c having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-3]; and

a first magnetic sheet  5 laminated on the upper surface of the coil substrate and a second magnetic sheet 3 laminated on the lower surface of the coil substrate [fig 1-3]

a first outer electrode (13,21) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (17,25) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an 

Ito et al teaches the claimed limitation, but Ito et al does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range for desirable strength and cost.

Kawarai teaches coil component comprising a substrate 80 being formed on a portions other than portions corresponding to the electrodes (53A-D) [fig 1-2]. It is noted that the cover 60 is the same size of substrate 80.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the second magnetic of modified Ito et al such that the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, as taught by Kawarai since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Modified Ito teaches the claimed limitation, but modified Ito does not teach in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity. 
 Kawarai teaches in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity [fig 5 para 110 111]
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the substrate of modified Ito such that a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet 
Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second outer electrode being columnar shape since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the first and second outer electrode to be in plurality of conductors since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8


Regarding claim 22, 
forming a coil substrate 7c having a spiral conductor on at least one of an upper surface and a lower surface [fig 1-3]; and

forming a first magnetic sheet  5 laminated on the upper surface of the coil substrate and a second magnetic sheet 3 laminated on the lower surface of the coil substrate [fig 1-3]

forming a first outer electrode (13,21a-b) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an outermost end portion of the spiral conductor, and a second outer electrode  (17,25a-b) that makes direct contact with the lower surface of the coil substrate and is electrically connected to an innermost end portion of the spiral conductor, are provided in a peripheral edge portion of the lower surface of the coil substrate [fig 1-3].

Ito et al teaches the claimed limitation, but Ito et al does not teach the thickness of the second magnetic sheet as claimed.
Yamaguchi teaches the thickness of the magnetic sheet being adjusted to achieve desired thickness [para 33-34]. Also, the thinner of the magnetic sheet would decrease amount of material; thus reduce cost, but would lack of strength. The thicker of the magnetic sheet would increase the amount of material; thus increase cost, but would provide large strength for supporting.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the thickness of the second magnetic sheet to arrive the claimed range for desirable strength and cost.
Modified Ito et al teaches the third and fourth electrode as set forth above, but modified Ito et al does not teach the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode.
Kawarai teaches coil component comprising a substrate 80 being formed on a portions other than portions corresponding to the electrodes (53A-D) [fig 1-2]. It is noted that the cover 60 is the same size of substrate 80.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the second magnetic of modified Ito et al such that the second magnetic being provided on the lower surface of the coil substrate other than portions corresponding to the first outer electrode, the second outer electrode, third and fourth electrode as taught by Kawarai et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive 

Modified Ito teaches the claimed limitation, but modified Ito does not teach in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity. 
 Kawarai teaches in the coil substrate, a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity [fig 5 para 110 111]
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the substrate of modified Ito such that a center portion of the flexible board is removed to form a cavity, and the first magnetic sheet and the second magnetic sheet are directly bonded to each other in the cavity for improving bonding and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Modified Ito et al teaches the first and second outer electrode (13, 21) and (17, 25) as set forth above, but modified Ito et al does not teach the first and second outer electrode including plurality of columnar conductors.
Nishikawa et al teaches a coil component comprising electrode 13a-d being columnar shape [fig 2 7 para 73].

Response to Arguments
Applicant’s arguments filed on 06/15/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726